Citation Nr: 1758684	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for hypertension with hypertensive retinopathy.

2.  Entitlement to a disability rating greater than 10 percent for status post, fusion, IP joint, left big toe.

3.  Entitlement to service connection for gout of the right foot, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for gout of the left foot, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for an eye disability other than hypertensive retinopathy, claimed as secondary to service-connected for hypertension with hypertensive retinopathy.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for TB (tuberculosis) tine test residuals and, if so, whether service connection is warranted.  

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pericarditis and, if so, whether service connection is warranted.  

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which, in part, continued 10 percent disability ratings for hypertension with hypertensive retinopathy and a left great toe disability; denied service connection for gout of the feet and an eye condition; and found that new and material evidence had not been submitted to reopen previously denied claims of entitlement to service connection for TB tine test residuals, pericarditis, and tinnitus.    

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in May 2017.  A transcript of this proceeding has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to increased ratings for hypertension with hypertensive retinopathy and left big toe disability; entitlement to service connection for gout of the feet, an eye condition other than hypertensive retinopathy, and TB tine test residuals; and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pericarditis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in August 1997, the RO denied the Veteran's claim of entitlement to service connection for TB tine test residuals and in a final decision issue in July 2008, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.

2.  Evidence added to the record since the final August 1997 and July 2008 denials is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for TB tine test residuals and tinnitus.

3.  Resolving all doubt in his favor, the Veteran was exposed to acoustic trauma during service and contends that he has tinnitus (which is a self-diagnosable condition) that had its onset in service.


CONCLUSIONS OF LAW

1.  The August 1997 and July 2008 rating decisions that denied service connection for TB tine test residuals and tinnitus (respectively), are final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).	

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for TB tine test residuals and tinnitus.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Analysis

The Veteran's original claim of entitlement to service connection for TB tine test residuals was denied by an August 1997 rating decision.  Specifically, the RO determined that, while there was evidence of a positive TB tine test during service for which the Veteran took INH for a period of time and discontinued treatment, no residual disability was present on subsequent follow-up and a positive test absent pathology is not a ratable entity.  

The Veteran's original claim of entitlement to service connection for tinnitus was denied by July 2008 rating decision.  Specifically, the RO determined that there was no record of complaint or treatment for tinnitus while in service, including during the Veteran's entrance and discharge physicals.
      
Although the RO provided notice of the August 1997 and July 2008 denials, the Veteran did not initiate an appeal.  Therefore, the RO's decisions of August 1997 and July 2008 are final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claims for service connection for TB tine test residuals/tinnitus was received prior to the expiration of the appeal period stemming from the August 1997/July 2008 rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Thereafter, in April 2010, the Veteran requested to reopen his previously denied claims of entitlement to service connection for TB tine test residuals and tinnitus. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With regard to the TB tine test residuals issue, at the time of the August 1997 rating decision, the evidence of record included the Veteran's service treatment records and post-service treatment records showing a positive TB tine test during service for which the Veteran took INH for a period of time and discontinued treatment as well as post-service treatment records which were negative for any residuals of the positive TB tine test.  Relevant evidence received since the August 1997 rating decision includes private treatment records dated in July 2004 showing possible TB.  

The Board finds that the evidence received since the August 1997 rating decision is new and material.  Specifically, since such decision, additional evidence addressing the bases of the prior final denials has been received, to include evidence medical evidence of possible TB in July 2004.  The prior denial in August 1997 was based upon a finding that there were no residuals of the Veteran's in-service positive TB tine test.  The evidence received since such time indicates that the Veteran may have residuals of his in-service positive TB tine test.  Therefore, the Board finds that the evidence added to the record since the final August 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for TB tine test residuals.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for TB tine test residuals.

With regard to the tinnitus issue, at the time of the July 2008 rating decision, the evidence of record included the Veteran's service treatment records and post-service treatment records which were negative for complaints or treatment for tinnitus.  Relevant evidence received since the July 2008 rating decision includes the Veteran's May 2017 Board hearing testimony wherein he testified that was exposed to acoustic trauma during his military service (specifically, being seated next to a loud generator while working as a communications specialist).  The Veteran also testified that he began experiencing tinnitus in service and that this has continued since his military service.    

The Board finds that the evidence received since the July 2008 rating decision is new and material.  Specifically, since such decision, additional evidence addressing the bases of the prior final denials has been received, to include allegations of in-service acoustic trauma and continuity of symptomatology since service.  The prior denial in July 2008 was based upon a finding that there was no injury in service and no evidence of a nexus between the claimed tinnitus and the Veteran's military service.  The evidence received since such time indicates that the Veteran experienced in-service noise exposure and has experienced tinnitus since his military service.  Therefore, the Board finds that the evidence added to the record since the final July 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for tinnitus.

II. Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service records document that he served as a radio teletype operator/communications systems specialist in the United States Army.  During the May 2017 Board hearing, the Veteran testified that he was frequently exposed to acoustic trauma during his service as a communications specialist due to the nature of this specialty as well as the fact that he was seated next to a loud generator while performing his duties.  Thus, the Board finds that the Veteran was exposed to excessive noise in service.  

Also, during the May 2017 Board hearing, the Veteran testified that he had experienced continuous ringing in his ears since his military service.  Significantly, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the medical evidence of record confirms a current diagnosis of tinnitus.  

While the Veteran's available service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Furthermore, the Board notes that many of the Veteran's service treatment records show indications of decreased hearing when comparing the audiological findings upon enlistment examination in August 1975 to the audiological findings upon separation examination in March 1992 which supports a nexus between the Veteran's tinnitus and service.  In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  He is also competent to comment on the onset and frequency of his tinnitus.  Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  Here, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay statements describe tinnitus either beginning in service or shortly after service.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.  Therefore, service connection for tinnitus is warranted.  38 C.F.R. § 3.303(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for TB tine test residuals is reopened.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted


REMAND

With regard to all of the remanded issues, the Board notes that there are likely outstanding treatment records in this case.  With regard to private treatment records, the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in October 2010, regarding treatment from the University of Michigan Hospital noting treatment for his gout, TB, and pericarditis.  There is no indication from review of the record that the RO made any effort to obtain records from the University of Michigan Hospital, though the Board does acknowledges that limited records dated from July 2004 to September 2013 have been associated with the claims file.  Furthermore, during the May 2017 Board hearing, the Veteran testified that he had received treatment for his claimed disabilities at St. John Hospital and Medical Center and was diagnosed with gout at this facility in 2014.  There is no indication from review of the record that the RO has made any effort to obtain records from the St. John Hospital and Medical Center, though the Board does acknowledges that limited records dated in February 2017 have been associated with the claims file.  On remand, an attempt should be made to obtain any outstanding records from both University of Michigan Hospital and St. John Hospital and Medical Center.

With regard to VA treatment records, while it appears that the Veteran has been receiving regular VA treatment over the course of this appeal, the most recent records in the claims file are dated in January 2007.  On remand, attempts should be made to obtain any pertinent outstanding VA treatment records.  

With regard to the hypertension with hypertensive retinopathy issue, the Board notes that the Veteran has not been afforded a VA examination at any point during the pendency of this claim.  While the Veteran was scheduled for a VA examination in July 2010, he did not report to this scheduled examination and later explained that he did not report because there was a fire at his home and he did not receive notice of the examination until after the scheduled date.  As such, the Veteran should be afforded appropriate VA examination(s) with regard to this issue.

With regard to the left big toe issue, the Veteran was most recently afforded a VA examination in August 2014.  However, the RO does not appear to have considered this examination report in the context of the Veteran's appeal, and there has not been any supplemental statement of the case issued addressing it.  As such, the August 2014 VA examination should be considered by the AOJ on remand.    

With regard to the eye issue, the Board notes that the Veteran's service-connected hypertension disability includes hypertensive retinopathy.  However, a review of the claims file shows additional eye disabilities.  Significantly, a January 2007 VA eye examination shows diagnoses of immature cataracts (bilateral eyes), blepharitis, retinal pigment epithelium changes (left eye), and binasal visual field loss (bilateral eyes).  The January 2007 VA eye examiner opined that the Veteran's immature cataracts (bilateral eyes), blepharitis, and retinal pigment epithelium changes (left eye) were not secondary to the Veteran's service-connected hypertension.  Unfortunately, the examiner did not provide an opinion as to whether these conditions are caused and/or aggravated by the Veteran's hypertension with hypertensive retinopathy.  The January 2007 VA eye examiner also indicated that, at the time of the examination, the cause of the Veteran's binasal visual field loss (bilateral eyes) was unknown.  Given the lapse of time, the Veteran should be afforded a new VA examination to determine whether he currently suffers from an eye disability and, if so, whether it is either caused and/or aggravated by a service-connected condition.

With regard to the TB tine test residuals issue, as above,  the Veteran's service treatment records show a positive TB tine test during service for which the Veteran took INH for a period of time and discontinued treatment.  A subsequent private treatment record dated in July 2004 shows possible TB.  On remand, the Veteran should be afforded a VA examination to determine whether, at any point during the period on appeal, he has experienced active TB or residuals of his in-service positive TB tine test.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his claimed disorders since service, specifically records from University of Michigan Hospital and/or St. John Hospital and Medical Center.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since January 2007.

2. Schedule the Veteran for a VA examination to identify the severity of his service-connected hypertension with hypertensive retinopathy.

3. After completing the above and any other appropriate development, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed eye disability other than hypertensive retinopathy.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

The examiner should identify all eye disorders, other than hypertensive retinopathy, found to be present, including of immature cataracts (bilateral eyes), blepharitis, retinal pigment epithelium changes (left eye), and binasal visual field loss (bilateral eyes). With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Next, the examiner should opine whether each eye disorder is more likely, less likely or at least as likely as not caused by and/or aggravated by his service-connected hypertension with hypertensive retinopathy. 

The examiner should specifically address the findings of the January 2007 VA eye examination as well as the Veteran's May 2017 testimony that his vision becomes blurry when his hypertension is uncontrolled.  A complete rationale should be given for all opinions and conclusions expressed.

4. After completing the above and any other appropriate development, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed TB tine test residuals.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

The examiner should identify any/all residuals pertaining to the Veteran's in-service TB tine test present during the course of this appeal beginning April 2010.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should specifically address the July 2004 private treatment records showing possible TB.  A complete rationale should be given for all opinions and conclusions expressed.

5. Then, readjudicate the appeal with consideration of the August 2014 VA examination regarding the left great toe.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


